UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 PERFORMANCE TECHNOLOGIES, INCORPORATED (Name of Registrant as Specified in Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of filing fee (check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee previously paid with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration No.: (3) Filing Party: (4)Date Filed: TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS PROXY STATEMENT 1 CORPORATE GOVERNANCE 2 MEETINGS AND COMMITTEES OF THE BOARD 5 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 6 ELECTION OF DIRECTORS PROPOSAL 1  ELECTION OF CLASS II DIRECTORS 8 EXECUTIVE OFFICERS 10 COMPENSATION DISCUSSION AND ANALYSIS 11 COMPENSATION COMMITTEE REPORT 16 2 16 2-BASED AWARDS 17 OUTSTANDING EQUITY AWARDS AT DECEMBER 31, 2009 18 2 19 ESTIMATED PAY ON TERMINATION 19 ESTIMATED VALUE ON CHANGE IN CONTROL 19 DIRECTOR COMPENSATION 19 AUDIT COMMITTEE REPORT 20 AUDIT FEES AND ALL OTHER FEES 21 PROPOSAL 2 - RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM 22 STOCKHOLDER PROPOSALS FOR THE 2 22 OTHER MATTERS 22 Table of Contents PERFORMANCE TECHNOLOGIES, INCORPORATED NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 20, 2010 The Annual Meeting of Stockholders of Performance Technologies, Incorporated will be held at our headquarters located at 205 Indigo Creek Drive, Rochester, New York 14626, on Thursday, May 20, 2010 at 10:00 a.m., New York time, for the following purposes, which are more fully described in the accompanying Proxy Statement: 1. To elect two Class II directors to our Board of Directors each to hold office until our 2013 Annual Meeting of Stockholders and until such directors successor is duly elected and qualified. 2. To consider and act upon a proposal to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. 3. To transact such other business as may properly come before the Annual Meeting or any adjournments thereof. Stockholders of record at the close of business on March 22, 2010 are entitled to notice of and to vote at the Annual Meeting. Your vote is important. Whether or not you plan to attend the Annual Meeting, please promptly vote by the Internet, by telephone or by completing and returning the enclosed proxy card. Voting early will help avoid additional solicitation costs and will not prevent you from voting in person at the Annual Meeting if you wish to do so. Stuart B. Meisenzahl Secretary 205 Indigo Creek Drive Rochester, New York 14626 April 19, 2010 PERFORMANCE TECHNOLOGIES, INC. 205 Indigo Creek Drive Rochester, New York 14626 PROXY STATEMENT April 19, 2010 GENERAL INFORMATION This proxy statement is solicited on behalf of the Board of Directors of Performance Technologies, Incorporated (PT, the Company, we, us, our) to be used at our Annual Meeting of Stockholders, which will be held at our principal executive office, 205 Indigo Creek Drive, Rochester, New York 14626, at 10:00 a.m., New York time, on Thursday, May 20, 2010 (the Meeting), and at any adjournments thereof. This proxy statement, the accompanying form of proxy, and our 2009 annual report to stockholders are first being mailed to our stockholders on or about April 19, 2010. The proxy, when properly executed and received by our Secretary prior to the Meeting, will be voted as therein specified unless revoked by filing a written revocation or a duly executed proxy bearing a later date with our Secretary prior to the Meeting. A stockholder of record may also revoke a proxy in person at the Meeting. Unless authority to vote for one or more of the director nominees is specifically withheld, a signed proxy will be voted FOR the election of the director nominees named herein and, unless otherwise indicated, FOR the ratification of the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. The full cost of soliciting proxies will be borne by the Company. In addition to solicitation by use of the mails, directors, officers or our regular employees, without extra compensation, may solicit proxies personally, by telephone, email or facsimile transmission. We requested persons holding stock for others in their names or in the names of nominees to forward soliciting material to the beneficial owners of such shares and will, if requested, reimburse such persons for their reasonable expenses in so doing. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on May 20, 2010 As required by rules adopted by the Securities and Exchange Commission, we are making this proxy statement, form of proxy and 2009 annual report to stockholders available to you on the internet at www.pt.com . VOTES REQUIRED Stockholders may vote by mail, telephone or the Internet. For some stockholders, information regarding telephone and Internet voting is included in the proxy card instructions. Our total outstanding shares of capital stock as of March 22, 2010, the record date for the Meeting (the Record Date), consisted of 11,116,397 shares of Common Stock, par value $.01 per share (the Common Stock). Only holders of record of Common Stock on the books of the Company at the close of business on the Record Date are entitled to notice of and to vote at the Meeting and at any adjournments thereof. Each holder of Common Stock is entitled to one vote for each share of Common Stock registered in the holders name. A majority of the outstanding shares of Common Stock, represented in person or by proxy at the Meeting, will constitute a quorum for the transaction of all business, as provided in the Companys by-laws. Pursuant to the provisions of the Delaware General Corporation Law, directors shall be elected by a plurality of the votes cast by the holders of shares of our Common Stock present in person or represented by proxy at the Meeting and entitled to vote at the Meeting. Because directors are elected by a plurality of the votes cast, withholding authority to vote with respect to one or more nominees will have no effect on the outcome of the election, although such shares would be counted as present for purposes of determining the existence of a quorum. Provided each nominee receives at least one vote in favor of his election, abstentions will have no effect on the election of directors. The affirmative vote of a majority of the shares present or represented by proxy at the Meeting and entitled to vote at the Meeting is required to ratify the selection of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. Abstentions are treated as shares present and voting, so abstaining has the same effect as a negative vote. With respect to routine matters, such as the ratification of the selection of the independent registered public accounting firm, a brokerage firm, bank or other nominee has authority (but is not required), under the rules governing self-regulatory organizations (the SRO rules), to vote its clients shares if the clients do not provide instructions. When a brokerage firm, bank or other nominee votes its clients securities on routine matters without receiving voting instructions, these shares are counted both for establishing a quorum to conduct business at the meeting and in determining the number of shares voted 
